DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application is in condition for allowance as set forth below. In regards to the interview on 2/9/2021, applicant’s representative, Mr. Siragusa, authorized the examiner to do an examiner’s amendment for placing claims 2 & 3 into claim 1. Claims 4,8,10 read on non-elected embodiments, thus, will not rejoined and will be canceled. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Siragusa on 2/9/2021.
The application has been amended as follows: 
	For claim 1, line 9, replace “supported within one of the top and sides” with --- are received within a corresponding plurality of openings in the top and the sides across the interior cavity---. In line 10, after “installed” (2nd occurrence), insert --- ;  wherein a first group of the plurality of pins extends through openings in the top across the interior 
	For claims 2-4,8,10, canceled these claims. 
	For claim 17, line 12, replace “that are configured to extend through at least some of the plurality of openings to hold plant structures within the interior space” with --- ; received within a corresponding plurality of openings in the top wall portion and side wall portions across the interior space; wherein a first group of the plurality of pins extends through openings in the top wall portion across the interior space and a second group of the plurality of pins extends through opening in one of said side wall portions and across the interior space to hold plant structures within the interior space.---
Allowable Subject Matter
Claims 1-3,6,11-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or rendered obvious a vertical planter box assembly as claimed in detail, especially with the features as amended in the examiner’s amendment above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/Primary Examiner, Art Unit 3643